Citation Nr: 0203639	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  00-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

The propriety of the 30 percent evaluation assigned for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1999, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) awarded the veteran service 
connection for bronchial asthma, assigning a 10 percent 
rating thereto, effective May 1994.  The veteran subsequently 
perfected an appeal of that decision disagreeing with the 
assigned evaluation.  In September 2000 the RO increased the 
evaluation of the veteran's bronchial asthma to 30 percent, 
effective back to May 1994, the date of the veteran's claim.  

In an April 2001 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bronchial asthma is not manifested by 
weekly asthma attacks, marked dyspnea, the use of 
corticosteroids, monthly physician's visits, or pulmonary 
function tests indicating FEV-1 and FEV-1/FVC results of 40 
to 55 percent predicted.




CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 30 
percent for bronchial asthma are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claims were pending, 38 U.S.C.A. § 5100 
et seq. was amended, effective for all pending claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to be codified at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001).  As a result of the amendments, 
the well-groundedness requirement was eliminated, and the VA 
is obligated to assist all claimants in the development of 
their claims, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  

In the present case it appears as if the duty to assist has 
been satisfied.  The veteran asserted in a May 2001 statement 
that all his treatment records were at the VA medical 
facility in San Juan, Puerto Rico, and a review of the record 
shows that treatment records from this facility have been 
obtained for the period from 1994 to 2000.  Additionally, the 
veteran has been provided with several VA medical 
examinations addressing his bronchial asthma over the course 
of the appeal period.  With regard to notification of the 
evidence needed to substantiate his claim, the specific 
requirements for increased evaluations for bronchial asthma 
were provided in the Supplemental Statements of the Case sent 
to the veteran in September 2000 and October 2001.  
Accordingly, a remand back to the RO for compliance with the 
new duty to assist requirements is not necessary, and the 
veteran is not prejudiced by the Board's decision not to do 
so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the veteran perfected his appeal from the 
original rating action awarding service connection for 
bronchial asthma.  Because this appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original claim for service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for his bronchial asthma, but has determined that 30 percent 
is the appropriate evaluation for the entire appeal period.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2001); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

The regulations governing the evaluation of respiratory 
disorders, such as bronchial asthma, were revised effective 
October 7, 1996.  Because the veteran's claim was filed in 
May 1994, prior to the revision, he is entitled to evaluation 
under the regulations, old or new, which offer him the most 
favorable outcome.  See 38 U.S.C. § 1155; Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See also 38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, the Board must evaluate 
the veteran's claim for a disability rating in excess of 30 
percent from October 7, 1996, forward under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  For any date prior to October 7, 1996, the 
Board cannot apply the revised respiratory disorders rating 
schedule.

Prior to October 7, 1996, the regulations governing the 
evaluation of bronchial asthma, awarded a 30 percent 
evaluation for a moderate impairment manifested by asthmatic 
attacks rather frequent (separated only by 10 to 14 day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent evaluation was warranted for a severe impairment 
manifested by frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and with more than light 
manual labor precluded.  A total disability rating required a 
pronounced impairment with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.   

As of October 7, 1996, Diagnostic Code 6602, governing 
bronchial asthma, was revised to require an FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication for a 30 percent 
evaluation; an FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids for a 60 percent evaluation; an 
FEV-1 of less than 40-percent predicted, or FEV-1/FVC less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or requires daily use of 
systemic (oral or parenteral) high dose corticosteroids, or 
immuno-suppressive medications for a 100 percent evaluation.

The medical evidence of record consists of VA treatment 
records and examinations spanning the period from 1994 to 
2001.  In August 1994, the veteran underwent a VA 
examination, he reported that he had monthly asthma attacks 
which consisted of a hacking, dry cough followed by chest 
tightness, wheezing, rhonchi, and dyspnea.  Physical 
examination showed no evidence of cor pulmonale and no 
cyanosis or clubbing of the extremities.  The veteran did 
have a chronic, mostly dry cough and mild dyspnea on moderate 
to strong efforts.  Chest examination showed a prolonged 
expiratory phase and late expiratory wheezes, increased 
resonance, and increased AP diameter.  X-rays showed well-
expanded lungs and no acute infiltrates.  The diagnosis was 
bronchial asthma.

Additional medical evidence includes a January 1995 treatment 
record which reveals that the veteran complained of shortness 
of breath of four days duration, and that he was assessed 
with an upper respiratory infection and stable bronchial 
asthma.  In June 1995 the veteran complained of shortness of 
breath of three days duration and was diagnosed with 
bronchial asthma.

In September 1997 the veteran reported occasional shortness 
of breath, his lungs were clear to auscultation and his 
asthma was found to be stable.  A December 1997 report notes 
that his lungs were clear to auscultation with no difficult 
breathing, no respiratory distress, and non-exacerbational 
bronchial asthma.  

In January 1998 the veteran was seen with complaints of 
fatigue and shortness of breath of three days duration.  On 
objective examination he had mild respiratory distress, 
diffuse bilateral expiratory wheezings and mild rhonchus with 
no crackles, edema, or cyanosis.  A chest x-ray showed that 
his lungs were clear of infiltrates.  In October and November 
1998 his bronchial asthma was noted to be stable and his 
lungs clear to auscultation.  

A pulmonary function test conducted in October 1998 showed 
FEV-1 of 114 percent predicted before bronchodilators and 123 
percent predicted after bronchodilators.  The FEV-1\FVC was 
79 percent.  The examiner noted a mild obstructive 
ventilatory impairment with no response to bronchodilators 
and normal arterial blood gases.

In June 1999 the veteran reported for treatment with 
prolonged expiratory phase, wheezes, and a reflexive cough 
with deep respiration.  X-rays taken at this time showed 
increased AP diameter suggesting obstructive disease of the 
lungs.  In December 1999 his bronchial asthma was noted to be 
stable.

In April 2000 the veteran was seen in the emergency room with 
complaints of shortness of breath, chest tightness since 
Friday, treated with Albuterol.  Examination noted that his 
lungs were well expanded and clear of infiltrates.  His 
triage category was noted as non-urgent.  A chest x-ray from 
May 2000 noted an increased AP diameter suggestive of 
obstructive disease of  the lungs.  

In June 2000 the veteran underwent another VA examination to 
evaluate his asthma.  At this examination he reported that he 
went to the emergency room two to three times a year due 
exacerbations of his asthma.  He also reported symptoms of 
dry, productive cough with yellowish sputum, but denied 
hemoptysis or anorexia.  He had dyspnea on exertion or 
climbing a flight of stairs, and his asthma attacks were 
precipitated by getting wet or cold on rainy days.  His 
treatment consisted of Azmacort, three puffs twice a day; 
Combivent, 2 puffs four times daily; Uniphyl, 400 mg at 
bedtime; and Albuterol solution respiratory therapy twice 
daily.  

Physical examination showed no acute distress, the chest was 
symmetric to expansion, the lungs were clear to auscultation, 
with no wheezes, rales or rhonchi.  Extremities had no signs 
of clubbing or cyanosis, and there was no history of weight 
changes, cor pulmonale, RVH or hypertension.

Relevant pulmonary function test results from June 2000 show 
an FEV-1 of 86 percent before bronchodilatation and 111 
percent after bronchodilatation with an FEV-1/FVC of 79 
percent.  The examiner noted that the veteran had a cough 
attack during the FVC maneuver, and that the results 
indicated moderate air trapping.  He further stated that the 
obstruction was worsening compared to the October 1998 study.

In May 2001 the veteran underwent another VA respiratory 
examination.  At this time he reported that lived on the 
second floor and climbed to his apartment without developing 
shortness of breath.  He also noted that his asthma attacks 
were triggered by gas fumes, dust, burning fumes, cold days, 
and that he had dyspnea on exertion of two kilometers walking 
or three flights of stairs.  The veteran noted that he went 
to the emergency room six times a year for asthma, most 
recently in April, but has not been hospitalized for his 
condition.  He also reported asthma attacks almost daily 
relieved with medication.  The only change in his medications 
was that Azmacort was replaced with Flovent.  On physical 
examination the veteran was in no apparent distress, his 
chest was symmetric to expansion, lungs clear to auscultation 
with no wheezes, rales, or rhonchi.  

Pulmonary function test results showed FEV-1 of 101 percent 
prior to bronchodilatation and 99 percent after 
bronchodilatation and FEV-1/FVC of 79 percent.  The 
assessment was mild obstructive ventilatory impairment, not 
responsive to bronchodilator therapy with severe air 
trapping.

In a supplemental comments section on the examination report, 
the examiner noted that the veteran did not require monthly 
visits to a physician due to his asthma exacerbations and did 
not have more than one attack per week.  He also commented 
that there was no evidence of at least three courses per year 
of systemic corticosteroids or daily use of systemic high 
dose corticosteroids or immuno-suppressive medications.  
Additionally, he reported that the veteran's asthma was not 
severe or pronounced, and that the veteran did not have 
frequent attacks (one or more weekly), marked dyspnea on 
slight exertion between attacks, marked weight loss, or other 
evidence of severe impairment of health.  Further, the 
examiner stated that the veteran was not precluded from more 
than light manual labor.  

Based on the medical evidence, a rating greater than 30 
percent is not warranted under either the regulations in 
effect prior to October 1996 or the current regulations.  
There is no evidence of asthma attacks one or more times a 
week, marked dyspnea on exertion, or preclusion of more than 
light manual labor as required for a higher evaluation under 
the old regulations.  As for the current regulatory criteria, 
the pulmonary function tests fail to show FEV-1 predicted 
percentages of 40 to 55 or FEV-1/FVC percentages of 40 to 55.  
Additionally, the medical evidence does not demonstrate 
monthly visits to a physician for exacerbations or the use of 
corticosteroids.  Accordingly, a rating greater than 30 
percent is not warranted.  Review of the medical further 
reveals that staged ratings are not appropriate as the 
veteran's disability picture has remained constant throughout 
the appeal period.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A rating greater than 30 percent for bronchial asthma is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

